            Case 1:20-cv-12067-ADB Document 1 Filed 11/19/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 ROBERT A. DOANE,
     Plaintiff,

 v.                                               Civil Action Number 1:20-cv-12067

 TOCO WARRANTY CORP.,
 WARRANTECH AUTOMOTIVE, INC.,
 WESCO INSURANCE COMPANY, JOHN
 and/or JANE DOE(s) 1-100, and XYZ
 Companies 1-100,
         Defendants.


                                   NOTICE OF REMOVAL

       Toco Warranty Corporation (“Toco”) gives notice of removing this case from the Trial

Court of Massachusetts, District Court Department, Middlesex County, Cambridge Division

(Civil Action Number 2052CV000366-EF) to the United States District Court for the District of

Massachusetts. Removal is proper because there is complete diversity of citizenship and the claim

of damages by the plaintiff is in excess of $75,000.00, the statutory minimum for diversity

jurisdiction. Moreover, the plaintiff has raised a federal question by bringing claims pursuant to

the Telephone Consumer Protection Act, 47 U.S.C. §227(b)(1)(A) (Count I) and 47 U.S.C.

§227(c)(1) to (4) (Count II). In support of removal, Toco states:

       1.      Toco first received a copy of the complaint on October 30, 2020, less than thirty

days from the date of filing this notice of removal. Thus, this Notice of Removal is timely. 28

U.S.C. § 1446(b)(2)(B).

       2.      The plaintiff, Robert A. Doane, is a citizen of Massachusetts. (Complaint ¶ 33.)

       3.      Toco is a corporation organized under the laws of Delaware, with a principal place

of business in California. (Complaint ¶ 34.)
            Case 1:20-cv-12067-ADB Document 1 Filed 11/19/20 Page 2 of 3




       4.      Warrantech Automotive, Inc., according to the Complaint, is a corporation

organized under the laws of Connecticut, with a principal place of business in New York.

(Complaint ¶ 35.)

       5.      Wesco Insurance Company, according to the Complaint, is a corporation organized

under the laws of Delaware, with a principal place of business in New York. (Complaint ¶ 36.)

       6.      Pursuant to 28 U.S.C. § 1441(b)(1), defendants sued under fictitious names shall

be disregarded in determining whether a civil action is removable.

       7.      There is, therefore, complete diversity between the plaintiff and the defendants. 28

U.S.C. § 1332(a).

       8.      The plaintiff alleges more than $120,000.00 in damages. (Complaint ¶ 117.)

Accordingly, the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

       9.      Consequently, the plaintiff’s claims are ones over which this Court has original

jurisdiction pursuant to 28 U.S.C. § 1332 because there is complete diversity between the plaintiff

and defendants and the amount in controversy exceeds $75,000.00. The action is therefore

removable under 28 U.S.C. § 1441(a).

       10.     Moreover, this Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because

the plaintiff has brought counts pursuant to the Telephone Consumer Protection Act, 47 U.S.C.

§227, et seq. (Complaint ¶¶ 83-102.) This Court has supplemental jurisdiction over all other

claims pursuant to 28 U.S.C. § 1367. The action is therefore removable under 28 U.S.C. § 1441.

       11.     Pursuant to 28 U.S.C. §1446(a), the complaint, summons, and statement of

damages, which constitutes all process, pleadings, and orders served upon Toco, are attached to

this Notice of Removal as Exhibit 1.




                                                2
           Case 1:20-cv-12067-ADB Document 1 Filed 11/19/20 Page 3 of 3




         12.   Pursuant to 28 U.S.C. §1446(d), Toco will promptly give notice of this filing to the

plaintiff and will file a copy of this Notice of Removal with the clerk of the Cambridge District

Court.

         13.   Warrantech Automotive, Inc. consents to the removal. All defendants who have

been properly joined and served consent to this removal. 28 U.S.C. § 1446(b)(2)(A).

         WHEREFORE, the case now pending in the Trial Court of Massachusetts, District Court

Department, Middlesex County, Cambridge Division, Civil Action Number 2052CV000366-EF,

is hereby removed to the United States District Court for the District of Massachusetts.




                                                      Respectfully submitted,

                                                      TOCO WARRANTY CORP
                                                      By its attorneys,

                                                      /s/ Christopher A. Duggan
                                                      Christopher A. Duggan (BBO No. 544150)
                                                      Andrew D. Black (BBO No. 669839)
                                                      Smith Duggan Buell & Rufo LLP
                                                      55 Old Bedford Road
                                                      Lincoln, MA 01773
                                                      (617) 228-4400
                                                      Chris.Duggan@SmithDuggan.com
                                                      Andrew.Black@SmithDuggan.com
Dated: November 19, 2020

                                  CERTIFICATE OF SERVICE

        I hereby certify that, on this 19th day of November 2020, I electronically filed the
foregoing document through the CM/ECF system, which will send notification to the registered
participants as identified on the Notice of Electronic Filing, and, on this day, I will cause a copy
to be mailed to each of those indicated as non-registered participants.

                                                      /s/ Christopher A. Duggan




                                                  3
